— Order unanimously reversed and petition dismissed. Memorandum: The evidence adduced at the fact-finding hearing is insufficient as a matter of law to establish beyond a reasonable doubt (see Matter of Richard S., 27 NY2d 802; Matter of Terry UU, 52 AD2d 683) that appellant is a person in need of supervision within the meaning of the Family Court Act (§ 712, subd [b]; § 732). (Appeal from order of Erie County Family Court, Sedita, J. — person in need of supervision.) Present — Dillon, P. J., Hancock, Jr., Doerr, Denman and Moule, JJ.